
	
		II
		111th CONGRESS
		1st Session
		S. 2645
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Bunning introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on hybrid electric
		  vehicle inverter.
	
	
		1.Hybrid electric vehicle
			 inverter
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Inverters for converting DC battery output to three phase AC
						output used to power an electric drive motor, certified by the importer for use
						in hybrid electric vehicles (provided for in subheading 8504.40.95)
						1.0%No changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
